Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election of Species
Applicant's election with traverse of the following in the reply filed on 26 July 2022 is acknowledged, i.e., a liquid crystal mixture comprising a photoalignment component A) comprising one or more photoreactive mesogens of formula I 
    PNG
    media_image1.png
    130
    646
    media_image1.png
    Greyscale
 (claims 1-13), the corresponding use thereof said liquid crystal mixture in a process for the fabrication of a liquid crystal display (claims 15-16) and the corresponding display obtained therefrom said process (claim 17-20), characterized in that the substituents in the photoreactive mesogens of formula I are as follows:
(a) A11 is selected from ONE of (a1) 1,4-phenylene OR 1,3- phenylene, wherein one or two CH groups may be replaced by N, and wherein, one or more H atoms may be replaced by L, 
(b) A are independently selected from one of the meanings for A11,
(c) L on each occurrence, is selected from a straight-chain or branched or cyclic alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms,
(d) Y11 and Y12 are each H,
(e) Z is  -COO- or -OCO-,
(f) n is not present,  	(g) o and p are each 1, 
	(h) X11 and X12 are each -O-, 
	(i) Sp11 and Sp21 are each independently a spacer group comprising 1 to 20 C 5 atoms, wherein one or more non-adjacent and non-terminal CH2 groups may also be replaced by -O-, -S-, -NH-, -N(CH3)-, -CO-, -O-CO-, -S-CO-, -O-COO-, -CO-S-, -CO-O-, -CF2-, -CF20-, -OCF2-, -C(OH)-, -CH(alkyl)-, -CH(alkenyl)-,-CH(alkoxyl)-, -CH(oxaalkyl)-, 10 -CH=CH- or -C≡C-, however in such a way that no two O-atoms are adjacent to one another and no two groups selected from -O-CO-, -S-CO-, -O-COO-, -CO-S-, -CO-O- and -CH=CH- are adjacent to each other,
(j) R11 is methacrylate, 
(k) R21 is 
    PNG
    media_image2.png
    297
    158
    media_image2.png
    Greyscale
, wherein Y is methyl and q and r are 1.
The Examiner notes that applicants have failed to select a single species regarding each of the substituents A11, A, L, Z, Sp11 and Sp21. 
The traversal is on the grounds that “there is a common structure present” of a similar nature as to not present a “separate classification”, with the implication that the PTO has not established that it would pose an undue burden to examine the full scope of the application, has been fully considered, but is not found persuasive. The number of different search strategies and queries required to search the compound of formula I is a burden even just considering some of, not even all of, the substituents contained therein; for instance, there are already 13 possibilities for (a) the substituent A11, 21 possibilities for (b) the substituent A, 12 possibilities for (c) L, etc., without even looking to the remaining substituent possibilities [(d) through (l)] and the various combinations thereof.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “a straight-chain or branched or cyclic alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to 25 C atoms” (emphasis added) with respect to the substituent “L” in the compound of formula I; the scope of the protection sought is not clear, since each of a branched or cyclic alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent L in the compound of formula I contained in the claimed liquid crystal mixture.
Claim 1 is rejected as being vague and indefinite when it recites “R21 denotes P, halogen, CN, optionally fluorinated alkyl or alkenyl with up to 15 C atoms” (emphasis added); the scope of the protection sought is not clear, since an alkenyl group requires a minimum of 2 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R21 in the compound of formula I contained in the claimed liquid crystal mixture.
Claim 4 is rejected as being vague and indefinite when it recites “comprises one or more compounds of formulae P-1 to P-10” (emphasis added); the scope of the protection sought is not clear. Claim 4 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal mixture, i.e., that the compounds of formula P are selected from the compounds of formulae P-1 to P-10.
Claim 8 is rejected as being vague and indefinite when it recites “a halogenated alkenyl radical, a halogenated alkoxy radical or a halogenated alkenyloxy radical, each having up to 6 C atoms” (emphasis added) with respect to the substituent “X20” in the compound of formulae II and III; the scope of the protection sought is not clear, since each of an alkenyl group and an alkenyloxy group requires a minimum of 2 C atoms. Claim 8 fails to particularly point out and distinctly claim the substituent “X20” in the compounds of formulae II and III contained in the claimed liquid crystal mixture.
Claim 9 is rejected as being vague and indefinite when it recites “a halogenated alkenyl radical, a halogenated alkoxy radical or a halogenated alkenyloxy radical, each having up to 6 C atoms” (emphasis added) with respect to the substituent “X20” in the compound of formulae XI and XII; the scope of the protection sought is not clear, since each of an alkenyl group and an alkenyloxy group requires a minimum of 2 C atoms. Claim 8 fails to particularly point out and distinctly claim the substituent “X20” in the compounds of formulae XI and XII contained in the claimed liquid crystal mixture.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lietzau et al. (EP18168779). 
Lietzau et al. discloses a liquid crystal mixture comprising a photoalignment component A) inclusive of that of the present formula I, as represented therein by 
    PNG
    media_image3.png
    107
    658
    media_image3.png
    Greyscale
(page 19), as well compounds inclusive of applicants’ elected formula I-2, as represented therein by 
    PNG
    media_image4.png
    247
    600
    media_image4.png
    Greyscale
 (page 27).In fact, mixture examples M-49 through M-64 expressly illustrate a liquid crystal mixture comprising a photoreactive mesogen of applicants’ elected compound of formula I-2, as represented therein by 
    PNG
    media_image5.png
    271
    810
    media_image5.png
    Greyscale
(page 203), in an amount as presently claimed.
    PNG
    media_image6.png
    307
    776
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    447
    691
    media_image7.png
    Greyscale
 Host mixture N-1 has a positive dielectric anisotropy, as cited in the preset claim 7, and host mixtures N-12 through N-15 each have a negative dielectric anisotropy, as cited in the present claim 5. Lietzau et al. discloses that the inventive liquid crystal mixture comprises a liquid crystalline component B) containing compounds selected from 
    PNG
    media_image8.png
    102
    510
    media_image8.png
    Greyscale
(page 62) and 
    PNG
    media_image9.png
    100
    513
    media_image9.png
    Greyscale
 (page 63) cited in the present claim 6, 
    PNG
    media_image10.png
    78
    554
    media_image10.png
    Greyscale
(page 71) cited in the present claims 10-11, compounds selected from those cited in the present claim 8 as represented therein by
    PNG
    media_image11.png
    170
    620
    media_image11.png
    Greyscale
 and
    PNG
    media_image12.png
    158
    630
    media_image12.png
    Greyscale
(pages 110-111), compounds selected from those cited in the present claim 9 as represented therein by 
    PNG
    media_image13.png
    140
    593
    media_image13.png
    Greyscale
and 
    PNG
    media_image14.png
    136
    602
    media_image14.png
    Greyscale
(pages 121-122)compounds cited in the present claims 12-13 as represented therein by  
    PNG
    media_image15.png
    66
    571
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    65
    581
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    69
    572
    media_image17.png
    Greyscale
 (page 86). Lietzau et al. discloses that the inventive liquid crystal mixture comprises a polymerizable component C) comprising one or more polymerizable compounds P inclusive of those of the present claims, as generally represented therein by 
    PNG
    media_image18.png
    54
    498
    media_image18.png
    Greyscale
(page 137), and more specifically those as recited in the present claim 4 as represented therein by 
    PNG
    media_image19.png
    255
    654
    media_image19.png
    Greyscale
(page 141). According to page 150:
    PNG
    media_image20.png
    366
    708
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    171
    673
    media_image21.png
    Greyscale
Lietzau et al. also teaches liquid crystal displays from the aforementioned process (page 151), wherein the display is an IPS or FFS display (page 155).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/269,887. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal mixture in a liquid crystal display device, as well as the corresponding process of preparation thereof said liquid crystal display device, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image22.png
    120
    433
    media_image22.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 and 23-27 of copending Application No. 17/049,531 (corresponding to U.S. Patent Application Publication No. 2021/0284912). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image22.png
    120
    433
    media_image22.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 of copending Application No. 17/283,787 (corresponding to U.S. Patent Application Publication No. 2022/0106525). 
Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image22.png
    120
    433
    media_image22.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-21 and 23-27 of copending Application No. 17/049,516 (corresponding to U.S. Patent Application Publication No. 2021/0292652). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image22.png
    120
    433
    media_image22.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-27 of U.S. Patent No. 11,312,907. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image22.png
    120
    433
    media_image22.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).

Claims 1-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of U.S. Patent No. 11,352,560. Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal mixture, the corresponding use thereof said liquid crystal in a liquid crystal display, as well as the corresponding process for the fabrication of a liquid crystal display and the corresponding display obtained by said process, characterized in that said liquid crystal mixture comprises a combination of a photoalignment component A) inclusive of that of the present formula I 
    PNG
    media_image22.png
    120
    433
    media_image22.png
    Greyscale
, a liquid crystalline component B), and a polymerizable component C).
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure of a process for the fabrication of a liquid crystal display: U.S. Patent No. 10,626,330.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722